Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 10-2054

                      UNITED STATES OF AMERICA,

                          Plaintiff, Appellee,

                                      v.

               STEPHEN W. AUSTIN AND LINDA P. AUSTIN,

                        Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]



                                   Before

                     Howard, Selya and Thompson,

                             Circuit Judges.



     Timothy J. Burke for appellants.
     Melissa Briggs, Attorney, Tax Division, U.S. Department of
Justice, with whom Kathryn Keneally, Assistant Attorney General,
Carmen Milagros Ortiz, United States Attorney, and Bruce R.
Ellisen, Attorney, Tax Division, were on brief, for appellee.



                              August 6, 2013
          Per curiam.   We recently wrote that:

                 In   the   adjudication   of   appeals,
          starting from scratch and building a rationale
          from the ground up is sometimes an extravagant
          waste of judicial resources. To minimize such
          idle exercises, we have noted that when a
          trial court accurately takes the measure of a
          case, persuasively explains its reasoning, and
          reaches a correct result, it serves no useful
          purpose for a reviewing court to write at
          length in placing its seal of approval on the
          decision below.

Moses v. Mele, 711 F.3d 213, 215-16 (1st Cir. 2013).        We have

followed this wise prescription in a number of other cases, see,

e.g., Marek v. Rhode Island, 702 F.3d 650, 653 (1st Cir. 2012);

Eaton v. Penn-Am. Ins. Co., 626 F.3d 113, 114 (1st Cir. 2010);

Seaco Ins. Co. v. Davis-Irish, 300 F.3d 84, 86 (1st Cir. 2002);

Ayala v. Union de Tronquistas de P.R., Local 901, 74 F.3d 344, 345

(1st Cir. 1996); In re San Juan Dupont Plaza Hotel Fire Litig., 989

F.2d 36, 38 (1st Cir. 1993), and we follow it here.

          This case is fact-specific and breaks no new legal

ground.   The district court's opinion is crisp and cogent.

Contrary to the taxpayers' importunings, the district court did not

rely impermissibly on the Internal Revenue Service Manual; it only

used the Manual for a wholly permissible purpose: to ascertain the

Service's usual practice and procedure.

          To be sure, the district court did not address the

taxpayers' late-blooming due process claim.       But this claim is

obviously flawed.   First, it was not raised prior to the district


                                -2-
court's ruling on summary judgment and is, therefore, not properly

before us.      See Cochran v. Quest Software, Inc., 328 F.3d 1, 11

(1st Cir. 2003) ("Litigation is not a game of hopscotch.                    It is

generally     accepted     that   a   party      may   not,   on   a   motion   for

reconsideration, advance a new argument that could (and should)

have   been    presented    prior     to   the    district    court's    original

ruling.") Second, the due process claim is neither developed nor

embellished with relevant authorities.                 These omissions bring to

bear the "settled appellate rule that issues adverted to in a

perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived."            United States v. Zannino, 895

F.2d 1, 17 (1st Cir. 1990).           And third, the due process claim is

patently insubstantial.

              We need go no further.       We affirm the judgment below for

substantially the reasons elucidated by that court.                    See United

States v. Austin, No. 09-10405, 2010 WL 1711294, at *3 (D. Mass.

Apr. 26, 2010). The statute of limitations was tolled with respect

to the 1993 tax year and, thus, the government's collection action

was timely.



Affirmed.      See 1st Cir. R. 27.0(c).




                                       -3-